DETAILED ACTION
This office action addresses Applicant’s response filed on 16 September 2021.  Claims 1-6, 8, 12-16, 19, and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claims 1 and 16 have been amended to recite that connection and disconnection of the supplemental tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%, which is not adequately supported by the originally-filed disclosure.  The specification does not set forth any particular embodiments where the connection and disconnection of a supplemental tool from a rack alters a center of gravity of the battery powered drivable machine by no more than 5%.  Instead, the specification states, at most, “when tool 34 is lightweight, which refers to weight that when connected to the rack 32 does not raise the center of gravity of the machine by more than about 5%”.  The specification does not describe any tool meeting said criteria.  The specification also provides no elaboration of alterations to center of gravity other than raising.
Reading Applicant’s disclosure, persons having ordinary skill in the art would not recognize Applicant as having possession of a battery powered drivable machine whose center of gravity is altered by no more than 5% when a supplemental tool is connected or disconnected from a rack, because the disclosure does not set forth sufficient detail of the machine, rack, or supplemental tool to demonstrate that the center of gravity is altered by no more than 5%.  There are no examples of particular drivable machines, racks, or 

Claims 1-6, 8, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 16 have been amended to recite that connection and disconnection of the supplemental tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%, which is not enabled by the originally-filed disclosure.  Applicant’s disclosure provides no method of making or using the battery powered drivable machine, rack, and supplemental tool such that the connection/disconnection of the tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%.  The disclosure also provides no particular embodiments of a machine, rack, and 
Persons having ordinary skill in the art reading Applicant’s disclosure, would not know how to make a battery powered drivable machine, rack, and supplemental tool such that the center of gravity of the machine is altered by no more than 5% when the tool is connected/disconnected from the rack.  Even assuming, arguendo, that the level of ordinary skill in the art is high, or that the level of predictability in the art is high, Applicant’s disclosure provides no guidance regarding how to make a drivable machine, rack, and supplemental tool that alter the center of gravity by no more than 5%.  Applicant has provided no evidence that such a machine, rack, and tool even exist.  The disclosure includes nothing beyond a bare statement a tool is considered lightweight when it alters the center of gravity of the machine by less than about 5%, which does not enable persons having ordinary skill in the art to make or use such a tool or machine.
The specification is certainly not enabling commensurate in scope to the claims, which generally do not limit the tool beyond requiring a battery.  Given the complete lack of disclosure in the specification and the breadth of the claims, persons having ordinary skill in the art would require undue experimentation to make and use the invention, because every possible battery-powered tool would have to be considered with every possible rack (and rack position) and every .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 have been amended to recite that connection and disconnection of the supplemental tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%, which is indefinite.  First, in claim 1, “the battery powered drivable machine” lacks proper antecedent basis because the machine is not recited as being battery powered.
Second, claims are apparatus claims directed to the powered drivable machine itself, but the connection and disconnection of the supplemental tool from the rack is an action performed on/to the apparatus, and so it is not clear how limitations related to the connection and disconnection limit the apparatus.  how the recited features limit claims to the powered drivable machine itself.
Third, it is not clear what is meant by altering the center of gravity by a percentage, because the center of gravity is a location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0206401 to Simmons in view of US 2019/0141889 to Fisher, US 2013/0110329 to Kinoshita, US 2018/0103584 to Orton, US 2019/0008090 to Dretzka, and US 2018/0345876 to Lawrence.
Regarding claim 1, Simmons discloses a powered drivable machine comprising:

a main battery coupled to the engine or motor (¶17);
an operator support coupled to the frame (Fig. 4, seat 300);
drive controls of the powered drivable machine (Fig. 4, knobs and handles);
a supplemental battery base supported by the frame and defining at least one slot sized to receive a portion of a rechargeable supplemental battery that powers a supplemental tool when removed from the supplemental battery base and connected with the supplemental tool (Fig. 4, charger 140; ¶14); and
a terminal disposed within the at least one slot that draws electrical power from one of the (i) engine or motor and (ii) the main battery to recharge the rechargeable supplemental battery when the portion of the rechargeable supplemental battery is connected with the terminal (Fig. 1, charger 100 powered by power unit 20 and working element driver 40; ¶14, 29);
wherein the supplemental tool includes a battery receptable sized to receive the supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the 
Simmons does not appear to explicitly disclose that the supplemental battery base is positioned forward of the operator support, wherein the position of the supplemental battery based being forward of the operator support enables an operator to reach both the drive controls and the rechargeable supplemental battery without dismounting from the operator support.  However Simmons discloses that the battery base may be mounted to any type of lawn care vehicle during production or as an after-market feature (¶27), and that the base may be mounted in alternative locations, such as side console 360 (¶30).  Thus, the exact location that the base is mounted is an obvious matter of design choice.  Simmons further discloses that the mower may be a stand-on mower (¶26).  In conventional stand-on mowers, substantially the entire frame and body of the mower is forward of the operator, so all of the immediately apparent options for mounting the battery base (to the mower frame or body) would necessarily also be forward of the operator.  For example, Fisher discloses a stand-on mower where the operator is behind the machine (Figs. 22, 34).  Finally, mounting the battery base forward of and within reach of the operator would be an obviously desirable convenience, and disclosed in Kinoshita (¶120).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons is directed to a battery charger for a mower.  Simmons already contemplates that the charger can be used together with different types of lawn-care vehicles, including stand-on mowers.  Fisher discloses such a stand-on mower, which is readily applicable to Simmons as Simmons already contemplates using the disclosed charger with the stand-on mower.  Kinoshita further provides explicit disclosure that a battery charger should be located within reach of the operator, which is directly applicable to Simmons chargers in the same way so that the chargers would be located on the mower in a location that is similarly convenient to the operator.
Furthermore, although Simmons discloses that the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the supplemental battery is connected to the battery receptable and the powered drivable machine is not moving (¶14), none of these limitations have any bearing on the structure of the claimed powered drivable machine, and so the claims would still be unpatentable even in the absence of these features.  Orton also discloses these limitations (Figs. 1 and 6).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, and Orton, KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower that charges batteries for battery-powered tools, and Orton discloses one such tool.  The teachings of Orton are thus directly applicable to Simmons in the same way so that Simmon’s batteries would be used with Orton’s battery-powered tool.
Simmons does not appear to explicitly disclose a rack indirectly or directly coupled to the frame configured to repeatably and releasably support the supplemental tool, wherein the rack orients a maximum dimension of the supplemental tool parallel to a moving drive direction of the powered drivable machine and orients the maximum dimension of the supplemental tool nonparallel to a vertical direction of the powered drivable machine, wherein when the supplemental tool is connected to the rack, the rack orients the battery receptacle closer to an operator support than a distal head of the supplemental tool.  Dretzka discloses these limitation (Figs. 1-2).  Specifically, Dretzka’s rack can orient a tool so the maximum dimension of the tool is in the moving direction of the mower (and thus also nonparallel to the vertical direction of the mower), and so that the distal head is the furthest point from the operator support.  Thus, regardless of where the battery receptacle is located on the supplemental tool, the 
Furthermore, in the event that Dretzka is found to be unclear regarding the cited limitations, Lawrence also discloses a rack indirectly or directly coupled to the frame configured to repeatably and releasably support the supplemental tool, wherein the rack orients a maximum dimension of the supplemental tool parallel to a moving drive direction of the powered drivable machine and orients the maximum dimension of the supplemental tool nonparallel to a vertical direction of the powered drivable machine, wherein when the supplemental tool is connected to the rack, the rack orients the battery receptacle closer to an operator support than a distal head of the supplemental tool (Fig. 7).
Simmons does not appear to explicitly disclose that connection of the supplemental tool to the rack and disconnection of the supplemental tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%.  However, as discussed above in the rejection under § 112, the metes and bounds of this limitation are unclear.  Nevertheless, Dretzka discloses mounting panels low and proximate to the vehicle’s center of gravity so that the mounted tool has little impact on the weight distribution of the mower (¶51).  Comparing Applicant’s rack (as illustrated in Fig. 1 of the drawings) to the racks 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Dretzka, Orton, and Lawrence, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing an operator to attach a supplemental tool to the mower.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having a battery charger to charge batteries for supplemental tools.  Dretzka and Lawrence disclose that such supplemental tools can be mounted on the mower using a rack, and Orton provides an example of a supplemental tool.  The teachings of Dretzka, Lawrence, and Orton are directly applicable to Simmons in the same way, so that Simmons’s mower would similarly allow mounting of battery-powered supplemental tools.
Regarding claim 2, Simmons discloses that the supplemental battery base is open to the environment (Fig. 4, charger 140).
Regarding claim 3, Simmons discloses that the supplemental battery base is not enclosed within a cabin (Fig. 4, charger 140).
Regarding claim 5, Simmons discloses a cover for the supplemental battery base that is moveable between an open position and a closed position adapted to protect a portion of the supplemental battery base that is open to the environment (¶22).  Kinoshita also discloses the same (Fig. 15, case 97).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, and Kinoshita, in order to protect the batteries from the environment.
Regarding claim 12, Simmons discloses a panel positioned above the frame (Figs. 4 and 5, mower body is mounted on frame), but does not appear to explicitly disclose that the rack is attached to the panel.  Dretzka discloses this limitation (Fig. 1).  Motivation to combine remains consistent with claim 1.
Regarding claim 13, Simmons in view of Fisher and Kinoshita discloses that an operator is enabled to reach both the drive controls and the rechargeable supplemental battery without dismounting from an operator support (discussed above with regard to claim 1), but does not appear to explicitly disclose that the rack attached to the panel is positioned adjacent drive controls.  Dretzka discloses this limitation (Fig. 1).  Motivation to combine remains consistent with claim 1.
Regarding claim 14, Simmons does not appear to explicitly disclose that the rack is positioned at a greater height than the supplemental battery pack 
Lawrence also discloses that the rack can be mounted at various locations of differing heights (Fig. 7), such as positions which would be at a greater height than the supplemental battery pack base as described in the rejection of claim 1.
Motivation to combine remains consistent with claim 1.
Regarding claim 15, Simmons does not appear to explicitly disclose that the rack includes a hook supporting the supplemental tool in a hanging manner that orients a length of the supplemental tool in the longitudinal direction of the machine.  Dretzka discloses this limitation (Fig. 4).  Motivation to combine remains consistent with claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Fisher, Kinoshita, Orton, Dretzka, and Lawrence, and further in view of US 2019/0229580 to Edwards.
Regarding claim 4, Simmons discloses that the supplemental battery base includes at least two slots, wherein each slot is sized to receive a complementary extension of one rechargeable supplemental battery (Fig. 4, multiple sets of electrodes 350; ¶29, 32).  In the event that Simmons is found to be unclear regarding this limitation, Edwards also discloses the same (Fig. 1).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Dretzka, Orton, Lawrence, and Edwards, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons is directed to a battery charger for a mower, and discloses that the charger allows for charging of multiple batteries.  Edwards similarly discloses a battery charger for a mower for charging multiple batteries, and further provides explicit disclosure of multiple slots corresponding to multiple batteries.  The teachings of Edwards are directly applicable to Simmons in the same way, so that Simmons’s charger would also include multiple slots to allow charging of multiple batteries.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Fisher, Kinoshita, Orton, Dretzka, and Lawrence, and further in view of US 6,346,793 to Shibata.
Regarding claim 6, Simmons does not appear to explicitly disclose that when the cover is in the open position, the rechargeable supplemental battery mateably engages the supplemental battery base, and when the supplemental battery disengages the supplemental battery base the cover is configured to move from the open position towards the closed position.  Shibata discloses this limitation (col. 7, lines 3-8).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Dretzka, Orton, Lawrence, and Shibata, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons and Shibata are both directed to battery chargers.  Shibata discloses a retracting cover to prevent damage to the terminals when no battery is inserted.  The teachings of Shibata are directly applicable to Simmons in the same way, so that Simmons’s chargers would similarly utilize covers to protect the terminals from damage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Fisher, Kinoshita, Orton, Dretzka, and Lawrence, and further in view of Edwards and US 2017/0187316 to Kobayashi.
Regarding claim 8, Simmons does not appear to explicitly disclose a transformer in electrical communication with the terminal and the alternator to 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Kinoshita, Dretzka, Orton, Lawrence, Edwards, and Kobayashi, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons, Edwards, and Kobayashi are all directed to battery chargers that require conversion between different voltage levels.  Simmons discloses a charger connected to an alternator, Edwards provides explicit disclosure of charging elements that convert the energy from the alternator to different voltages to deliver to the removable batteries, and Kobayashi discloses that transformers are used to isolate and convert between different voltage levels.  The teachings of Edwards and Kobayashi are thus directly applicable to Simmons in the same way so that Simmons’s charger would .

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Orton, Fisher, Dretzka, and Lawrence.
Regarding claim 16, Simmons discloses a drivable machine comprising:
a forward end and a rear end defining a longitudinal direction therebetween, and a first side and a second side defining a transverse direction therebetween, and a upper end and a lower end defining a vertical direction therebetween (Fig. 4);
a motor supported by a frame (Fig. 4; ¶16);
a main battery coupled to the motor (¶17);
ground engaging drive wheels coupled to the frame and configured to support the frame from below (Fig. 4, wheels 200);
drive controls that are open to the environment in operative communication with the ground engaging drive wheels to move the battery powered drivable machine in different directions (Fig. 4, knobs and handles; ¶24);
a supplemental battery base supported by the frame and defining at least one slot sized to receive a portion of a rechargeable supplemental battery that 
a terminal disposed within the at least one slot that draws electrical power from one of the (i) the electric motor and (ii) the main battery to recharge the rechargeable supplemental battery when the portion of the rechargeable supplemental battery is connected with the terminal (Fig. 1, charger 100 powered by power unit 20 and working element driver 40; ¶14, 29);
wherein the moving drive direction is parallel to the longitudinal direction (Figs. 4 and 5), wherein the supplemental tool includes a battery receptacle sized to receive the rechargeable supplemental battery, wherein the supplemental tool is configured to be powered by the rechargeable supplemental battery when the supplemental tool is removed from the rack on the powered drivable machine and the rechargeable supplemental battery is connected to the battery receptacle and the powered drivable machine is not moving (¶14).  Furthermore, although Simmons discloses the supplemental tool limitations, none of these limitations have any bearing on the structure of the claimed powered drivable machine, and so the claims would still be unpatentable even in the absence of these features.  Orton also discloses the supplemental tool limitations (Figs. 1 and 6). 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons and Orton, because doing so would have involved merely the routine KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower that charges batteries for battery-powered tools, and Orton discloses one such tool.  The teachings of Orton are thus directly applicable to Simmons in the same way so that Simmon’s batteries would be used with Orton’s battery-powered tool.
Simmons does not appear to explicitly disclose that the drivable machine is battery powered.  However, this limitation is strongly implied, if not inherent, in Simmons, because Simmons discloses that the engine may be an electric motor (¶16), and persons having ordinary skill in the art would recognize that an electric motor would require a power source, which would conventionally be an onboard main battery, such as disclosed by Simmons (¶17).  Nevertheless, Fisher provides explicit disclosure of a battery-powered mower (¶74).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Orton, and Fisher, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of an electric mower powered by a battery.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having an engine, where the engine may be an electric motor.  Persons 
Simmons does not appear to explicitly disclose a support member sized to carry the supplemental tool that is powered by the rechargeable supplemental battery, wherein the supplemental tool may be selectively and repeatedly connected and disconnected to a rack, wherein the rack orients a maximum dimension of the supplemental tool parallel to a moving drive direction of the powered drivable machine, and wherein when the supplemental tool is connected to the rack, the rack orients the battery receptacle adjacent the drive controls during movement of the powered drivable machine and closer to an operator support than a distal head of the supplemental tool.  Dretzka discloses these limitation (Figs. 1-2).  Specifically, Dretzka’s rack can orient the supplemental tool such that the distal head is the furthest point from the operator support.  Thus, regardless of where the battery receptacle is located on the supplemental tool, the receptacle would be closer to the operator support than the distal head.  Orton further discloses an example supplemental tool with the battery receptacle at a base of the tool opposite the distal head (Fig. 1); the rack of Dretzka would position the receptacle closer to the operator support than the distal head.

Simmons does not appear to explicitly disclose that connection of the supplemental tool to the rack and disconnection of the supplemental tool from the rack alters a center of gravity of the battery powered drivable machine by no more than 5%.  However, as discussed above in the rejection under § 112, the metes and bounds of this limitation are unclear.  Nevertheless, Dretzka discloses mounting panels low and proximate to the vehicle’s center of gravity so that the mounted tool has little impact on the weight distribution of the mower (¶51).  Comparing Applicant’s rack (as illustrated in Fig. 1 of the drawings) to the racks of Dretzka (Fig. 1) or Lawrence (Fig. 7) shows that the prior art racks can be at the same height or lower than Applicant’s rack, and as close or closer to the vehicle center than Applicant’s rack, so (dis)connecting a tool to/from the racks 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Fisher, Dretzka, Orton, and Lawrence, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing an operator to attach a supplemental tool to the mower.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Simmons is directed to a mower having a battery charger to charge batteries for supplemental tools.  Dretzka and Lawrence disclose that such supplemental tools can be mounted on the mower using a rack, and Orton provides an example of a supplemental tool.  The teachings of Dretzka, Lawrence, and Orton are directly applicable to Simmons in the same way, so that Simmons’s mower would similarly allow mounting of battery-powered supplemental tools.
Regarding claim 19, Simmons does not appear to explicitly disclose that the support member is vertically above the supplemental battery base.  Dretzka discloses that the tool connectors can be mounted panels on the mower at various locations (¶27, 28, 60), thus the location of the connectors is an obvious matter of design choice.  In particular, Dretzka discloses mounting the connectors on a stand-on mower (¶30), such as that disclosed by Fisher; as can be seen on Fisher, potential tool mounting panels include the vertical frame housing the operator 
Lawrence also discloses that the rack can be mounted at various locations of differing heights (Fig. 7), such as positions which would be at a greater height than the supplemental battery pack base as described in the rejection of claim 16.
Motivation to combine remains consistent with claim 16.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Orton, Fisher, Dretzka, Lawrence, and further in view of Edwards.
Regarding claim 20, Simmons discloses at least two rechargeable supplemental batteries (¶19, 32);
a battery charging first mode of each supplemental battery when the supplemental battery is selectively connected with the supplemental battery base (¶19);
a battery depleting second mode of each supplemental battery when the supplemental battery is disconnected from the supplemental battery base and connected with the supplemental tool that is removed from the rack (¶14, 19, 26);
wherein when one supplemental battery is in the depleting second mode, the other battery is in the charging first mode connected to the supplemental battery base (¶14, 19, 26).

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Simmons, Orton, Fisher, Dretzka, Lawrence, and Edwards, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Simmons and Edwards are bother directed to mowers having battery chargers for charging batteries of supplemental tools.  Edwards provides explicit disclosure of at least one battery being charged in the charger while another battery is removed for use, which is directly applicable to Simmons in the same way, so that Simmons’s charger could similarly be used to charge a tool battery while another battery is being used.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 12-16, 19, and 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

29 September 2021




/ARIC LIN/            Examiner, Art Unit 2851